Title: To Alexander Hamilton from Simeon Draper, 16 August 1799
From: Draper, Simeon
To: Hamilton, Alexander


          
            Genl Alexr. Hamilton.
            Sir.
            Brookfield Massts. Augt. 16th. 1799
          
          At the special request of William Richardson 2d. of Brookfield in the Couty of Worcester Commonwealth of Massachusetts, and his friends the following statement of facts are made and humbly submitted—On the 18th. of June last, said Richardson, having been previously arrested by, & escaped from a Sheriff, on mesne process came to me and inlisted in the service of the United States—the same day the sheriff retook him and committed him to Goal—On application of Richardson’s Friends for his discharge, I told them if a good man was produced to inlist in his stead I would endeavour that he should be discharged in consequence—The friends of Richardson did procure a good soldier in his stead who inlisted & recd. his bounty, and now does duty; and previous to his enlistment, I beleive and have no doubt, received a sum of Money from Richardson’s friends as inducement to inlist in his room & stead—But several Hours previous to his inlistment I had made my Weekly return to Majr. Walker, who commands the District in which I am, and the name of Richardson was on the return—I then told his Friends I would write to Majr. Walker & use my influence that he shou’d be discharged—I did write to the Majr. and recd. for answer that he could not interfere with business of that kind—Richardson is now in Goal in consequence of the Arrest made before his inlistment—He has not recd. Bounty or pay or done duty as a Soldier—
          I am with the greatest esteem Your most obedient & very humbl. servt.
          
            Simeon Draper Capt.
            14th. Regt. Infy
          
        